                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


BMO Harris Bank, N.A., a national
banking association,
                                      Case No. 18-11954
                       Plaintiff,
                                      Judith E. Levy
v.                                    United States District Judge
                                      Mona K. Majzoub
Zoccoli et al,                        Magistrate Judge

                     Defendants.
________________________________/


     ORDER GRANTING PLAINTIFF’S MOTION TO COMPEL
     DEFENDANT TO PRODUCE DOCUMENTS AND ATTEND
                   DEPOSITION [58]

      Before the Court is Plaintiff BMO Harris Bank N.A.’s motion for an

order pursuant to Fed. Rs. Civ. P. 37 and 69 compelling Defendant Harry

Zoccoli, III to respond to post-judgment discovery requests that were

served and ignored. Plaintiff also moves for an order granting

reimbursement of the fees it incurred in filing this motion and in hiring

a court reporter for the missed deposition. For the foregoing reasons,

Plaintiff’s motion to compel document production and deposition

attendance is GRANTED. The Court also provisionally GRANTS
Plaintiff’s motion to recover reasonable expenses related to this motion,

subject to Plaintiff submitting an affidavit of reasonable expenses.

     On January 22, 2019, Plaintiff obtained a default judgment against

Defendant in the amount of $553,844.91. (ECF No. 28.) On January 17,

2020, pursuant to Federal Rule of Civil Procedure 45, Plaintiff served

Defendant with a subpoena to testify at a deposition on February 13,

2020 and to produce documents related to Defendant’s assets and

liabilities. (ECF No. 57.) Plaintiff alleges that Defendant failed to appear

at the deposition and failed to produce documents.

     On March 10, 2020, Plaintiff filed a motion to compel Defendant’s

attendance at a deposition and to produce the requested documents.

(ECF No. 58.) Plaintiff also moved for reimbursement of its expenses

related   to   filing   the   motion.   (Id.)   Plaintiff   attached   exhibits

demonstrating that its service of Defendant complied with all rules and

requirements. (Id.) Defendant did not respond to Plaintiff’s motion.

     Plaintiff is entitled to receive the requested documents from

Defendant and to have Defendant appear for deposition. After obtaining

a money judgment, a creditor is entitled to “obtain discovery from any

person—including the judgment debtor—as provided in [the Federal


                                        2
Rules of Civil Procedure]” in “aid of the judgment or execution.” Fed. R.

Civ. P. 69(a)(2). The scope of discovery under Rule 69 is “very broad,”

United States v. Conces, 507 F.3d 1028, 1040 (6th Cir. 2007), and includes

any means of discovery allowable under the federal or state discovery

rules, including depositions and document requests. See United States v.

Thomas, No. 4-cv-49, 2017 WL 571506, at *1 (E.D. Tenn. Feb. 13, 2017).

      The Court may compel a response to a permissible discovery

request, including post-judgment discovery requests, under Rule 69. Fed.

Rs. Civ. P. 37(a); 69(a)(2). Here, the Court has examined Plaintiff’s

subpoena and has concluded that the deposition and document requests

are permissible post-judgment discovery requests. Therefore, Plaintiff’s

motion to compel deposition attendance and document production is

GRANTED. Defendant is COMPELLED to provide full and complete

answers to Plaintiff’s document requests for production on or before

Friday, May 15, 2020. Defendant is further COMPELLED to attend the

forthcoming deposition. Defendant is cautioned that failure to comply

with a court order may expose him to sanctions for contempt of court.

Fed. R. Civ. P. 37(b)(2), (d)(3).




                                    3
     Plaintiff is also entitled to recoup the reasonable expenses that it

incurred in filing the motion to compel. Fed. R. Civ. P. 37(a)(5)(A).

However, the Court must conduct an accounting to determine that the

expenses are reasonable. See id. Therefore, Plaintiff is ORDERED to

provide an accounting of the reasonable expenses it incurred in filing this

motion by Friday, May 1, 2020.

     IT IS SO ORDERED.

Dated: April 14, 2020                   s/Judith E. Levy
Ann Arbor, Michigan                     JUDITH E. LEVY
                                        United States District Judge




                    CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on April 14, 2020.
                                        s/William J. Barkholz
                                        WILLIAM J. BARKHOLZ
                                        Case Manager




                                    4
